Citation Nr: 0719569	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  03-35 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran, the veteran's sister and uncle, S. F., and Mr. S.


INTRODUCTION

The veteran had active service from August 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran and several witnesses testified before the 
undersigned at a Travel Board hearing in September 2005.  A 
transcript of that hearing is associated with the claims 
folder.  

In October 2005, the Board affirmed the RO's denial of this 
claim.  The appellant appealed this case to the U.S. Court of 
Appeals for Veterans Claims (Court).  In December 2006, the 
Court vacated and remanded the Board's decision in this case. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the veteran alleges that he manifested symptoms 
of MS within the seven-year period after his discharge from 
service, such that he is entitled to presumptive service 
connection for MS.  The veteran was discharged in May 1973.  
Therefore, there must be evidence that MS was manifest to a 
compensable degree by May 1980 in order to establish service 
connection.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

The objective medical evidence of record shows that the 
veteran initially presented to B. S., M.D., in January 1984.  
He was referred from the North Ridge Emergency Room.  The 
veteran had reported the onset of a numb sensation in the 
left arm six days before.  Physical examination was 
completely normal.  Dr. B. S. referred him to North Ridge 
Hospital for X-rays.  The veteran returned to Dr. B. S. in 
February 1984.  At that time, he related a history of 
numbness in the left leg in 1981 following an automobile 
accident.  Evaluation at that time yielded no diagnosis.  Dr. 
B. S. noted that neurological examination remained 
unremarkable.  

The veteran presented again later in February 1984.  It was 
noted that the veteran was initially referred to Dr. B. S. in 
January 1984 and that past medical history was significant 
only for numbness in the left leg after an automobile 
accident in 1981.  

The Board in October 2005 found the above statement from the 
veteran was entitled to great probative weight.  Such a 
statement by the veteran (made well before his claim for VA 
benefits) at that time (1984) provides very negative evidence 
against this claim, as it indicates a medical history that 
conflicts with the veteran's testimony that he was having 
problems prior to 1981.

At the hearing held before the undersigned in September 2005, 
the undersigned attempted to address this issue.  A detailed 
history of this case was obtained by the undersigned at the 
hearing held in Florida in order to insure that no other 
objective medical records were available in this case that 
could possibly support this claim.   

For example, in written argument submitted by the veteran's 
representative in June 2007, it is argued the "VA erred by 
failing to provide an opportunity for [the veteran] to locate 
hospital records or insurance records from 1979."  However, 
this very issue was addressed by the undersigned at the 
hearing.  At the hearing, the undersigned explicitly asked if 
there had been any "luck getting the hospitalization records 
from 1979? (transcript at page 17)".  The response was 
negative.  The efforts to obtain records pertinent to this 
claim, and the fact that there are no other records 
available, are clearly documented in the transcript. 

Following the Court order, (at which time it was clear to the 
veteran's representative what information was required in 
order for the veteran to prevail in this claim), the 
veteran's represented provided no additional evidence to the 
Board.  Further, in June 2007, the veteran himself indicated 
he "had nothing else to submit."  In any event, the order 
of the Court must be obeyed.

The representative of the veteran contends that VCAA requires 
the VA to inform the veteran as to whether or not VA will 
provide a VA exam, prior to the final adjudication of the 
claim.  

The basis of this argument is unclear.  In any event, to 
avoid further procedural issues, the Board finds that the 
evidence, which reveals that the veteran did not have this 
disability during service and does not reflect competent 
evidence showing a nexus between service and the disorder at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.

Accordingly, the case is REMANDED for the following action:

The RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a), 38 C.F.R.  
§ 3.159(b), as well as the Court's 
decisions in Quartuccio v. Principi, 16 
Vet. App. 183 (2002),  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), and 
in this case.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



